

	

		III

		109th CONGRESS

		2d Session

		S. RES. 376

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Reid submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize representation by the Senate

		  Legal Counsel in the case of Keyter v. McCain, et al.

	

	

		Whereas, pursuant to Senate Resolution 213, 109th

			 Congress, the Senate Legal Counsel is currently representing Senators John

			 McCain and Jon Kyl in the case of Keyter v. McCain, et al., filed in the United

			 States District Court for the District of Arizona, Civ. No.

			 05–1923–PHX–DGC;

		Whereas the plaintiff filed an amended complaint naming

			 Senators Bill Frist, Joseph I. Lieberman, Mitch McConnell, Rick Santorum, and

			 Ted Stevens as additional defendants in the action;

		Whereas the District Court dismissed the action for lack

			 of jurisdiction and for failure to state a claim upon which relief may be

			 granted;

		Whereas the plaintiff has appealed the dismissal of the

			 action to the United States Court of Appeals for the Ninth Circuit; and

		Whereas, pursuant to sections 703(a) and 704(a)(1) of the

			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the

			 Senate may direct its counsel to defend Members of the Senate in civil actions

			 relating to their official responsibilities: Now, therefore, be it

		

	

		That the Senate Legal Counsel is

			 authorized to represent Senators Bill Frist, Joseph I. Lieberman, Mitch

			 McConnell, Rick Santorum, and Ted Stevens in the case of Keyter v. McCain, et

			 al.

		

